Appeal from an order of the County Court, Ulster County, denying an application for a writ of comm nobis. Appellant was indicted on April 29, 1954 for the crime of unlawfully and feloniously escaping prison. (Penal Law, § 1694.) On January 21, 1960, while imprisoned at Green Haven Prison, appellant requested final disposition of the untried indictment pursuant to section 669-a of the Code of Criminal Procedure. On June 10, 1960 appellant was arraigned, advised of his right to counsel and requested the appointment thereof, and advised of the provisions of section 335-b of the Code of Criminal Procedure. On June 13, 1960 counsel was appointed and on June 22, 1960 appellant plead guilty. He contends here that the County Court’s action in advising him of the provisions of section 335-b when such section did not apply to the particular charge on which he was arraigned was misleading and intimidated him into pleading guilty when he might otherwise have refrained from doing so. While we agree that County Court should not have advised appellant as to the provisions of section 335-b when such section did not apply to the crime he was charged with, we do not find in the instant ease that defendant was in any way prejudiced. There is no question that the sentence itself was proper and that for a period of seven days prior to his plea of guilty appellant was represented by counsel. Order affirmed. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.